COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:             01-12-00984-CV
Trial Court Cause
Number:                   0875827
Style:                    Walter L. Boyaki, Ruben P. Hernandez & Miranda & Boyaki
                          v John M. O'Quinn & Associates, PLLC d/b/a The O'Quinn Law Firm, and Musslewhite
                          & Associates, P.C.
Date motion filed*:       June 14, 2013
Type of motion:           Motion to Supplement the Record and Allow Rebriefing with Corrected Citations
Party filing motion:      Appellant
Document to be filed:     Yes

Is appeal accelerated?     YES        NO

Ordered that motion is:

              Granted
                   If document is to be filed, document due: Appellant shall immediately order supplemental
record(s). Amended appellant's brief containing corrected record cites is due 30 days after the supplemental record
is filed with this Court. Amended appellee's brief, if any, is due 30 days after appellant's amended brief is filed.
Appellant's amended reply brief, if any, is due 20 days after the amended appellee's brief.
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of Chief Justice Sherry Radack, and Justices Bland and Huddle

Date: October 1, 2013